Case: 17-1118    Document: 316     Page: 1    Filed: 05/14/2021




           NOTE: This order is nonprecedential.


    United States Court of Appeals
        for the Federal Circuit
                  ______________________

                ORACLE AMERICA, INC.,
                   Plaintiff-Appellant

                              v.

                      GOOGLE LLC,
                 Defendant-Cross-Appellant
                  ______________________

                   2017-1118, 2017-1202
                  ______________________

    Appeals from the United States District Court for the
 Northern District of California in No. 3:10-cv-03561-WHA,
 Judge William H. Alsup.
                  ______________________

  Before O’MALLEY, PLAGER, and TARANTO, Circuit Judges.
 PER CURIAM.
                         ORDER
      Upon consideration of the judgment of the Supreme
 Court of the United States in Google LLC v. Oracle Amer-
 ica, Inc., No. 18-956, reversing and remanding to this court
 for further proceedings consistent with the opinion of the
 Supreme Court,
     IT IS ORDERED THAT:
Case: 17-1118    Document: 316      Page: 2    Filed: 05/14/2021




 2                        ORACLE AMERICA, INC.   v. GOOGLE LLC



     (1) The mandate of this court issued on September 4,
         2018 is recalled solely with respect to fair use.
     (2) Appeal No. 2017-1118 is reinstated.
     (3) This court’s March 27, 2018 judgment on the ques-
         tion of fair use is vacated.
     (4) The district court’s final judgment in favor of Google
         is affirmed.
     (5) No costs.


                                     FOR THE COURT

  May 14, 2021                       /s/ Peter R. Marksteiner
     Date                            Peter R. Marksteiner
                                     Clerk of Court